Title: Abigail Adams to John Adams, 9 March 1799
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 9th 1799
          
          Such extreem cold Weather I do not recollect to have felt in March, as it has been this week, and it has laid Thomas up with one of his Soar Throats & Rhumatism I hope however tho very threatning, that it will not be lasting; I am so well as to ride out, when the weather will permit, and able to look after my poor Lad, who I regreet has so much of his Mothers constitution & infirmities—
          Captain Brooks dyed yesterday of a Lung fever, with which he had been sick about ten days; the loss to his Family will be heavily felt.
          I am anxious to hear from Philadelphia the result of a nomination, which has agitated the public, much more than a declaration

of War could have done. the Report of the senates having negatived the Nomination which gave me so much pain & anxiety, was I find, not founded. I presume much of the Clamour has arrisen from the mortification of a certain Gentlemans not being intrusted with the secreet. it was hardly fair, or in Character to write upon the first day of the nomination, to S—— H——n such a Letter as I have heard was written; it may however be misrepresented—but of one thing we are certain, no Man has been so high, and so Clamourous against the measure, as mr Higgisson. some persons say he ought to be indited upon the sedition act. he is much blamed for his conduct, I was told, but I do not vouch for the truth, that he went to Ben Russel to get him to insert the peices from Porcupines paper, which has drawn upon Porcupine the Philipic you will see in the same paper— the peices were however rejected with disdain—and not any peice censuring the Measure, has appeard in any Boston paper, but several in justification. you will see one in J Russels under the signature of Consistancy.— the measure no doubt dissapoints, the views of many persons; nor does [it] in the least flatter my vanity, to have the public Imagine that I am not equally pacific with my Husband, or that the same Reasons and motives, which led him to take upon his own shoulders the weight, of a measure, which he knew must excite a Clamour, would not have equally opperated upon my mind, if I had been admitted a partner in the Counsel. I never pretended to the weight they asscribe to me:
          The additional nomination will tend perhaps to give more general satisfaction—
          I congratulate you upon the Capture of the Insurgent, and wish all insurgents, might share the same fate.—
          I hope to learn when I may expect you home by your next Letter.
          I am most affectionatly / your
          
            A Adams—
          
        